Title: From Benjamin Franklin to Sartine, 28 September 1779
From: Franklin, Benjamin
To: Sartine, Antoine-Raymond-Gualbert-Gabriel de


Sir,
Passy Sept. 28. 1779.
As our Prisoners now exchanging are chiefly at Portsmouth and Plymouth and the Distance between those Places & Nantes is double of that between them and Morlaix, and a great Part of the Voyage to Nantes, being in the Bay of Biscay, which will be very inconvenient to the Cartel Ship and other Poor Passengers, in the Winter Season, I am desired to request of your Excellency, if it may be granted without inconveniency, a Passport for the next Cartel, permitting her to land the Prisoners at Morlaix. This Favour will the more oblige me, as I find the English make a difficulty of continuing the Exchange on that Account.
With the greatest Respect, I am Your Excellency’s, most obedient and most humble Servant.
B Franklin
His Exy. M. De Sartine.
